          Case 1:19-cv-01573-TJK Document 29 Filed 05/15/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
________________________________________________

DR. JEROME CORSI,
                                                                      Case No.: 19-cv-1573-TJK
                                                      Plaintiff,

v.

MICHAEL CAPUTO, et al.,

                                       Defendants.



                    DEFENDANT MICHAEL CAPUTO'S RESPONSE
                  TO PLAINTIFF’S MOTION FOR RECONSIDERATION

       Michael Caputo herby opposes Plaintiff’s Motion for Reconsideration (Dkt. 25). On

April 7, 2020, this Court granted Defendants’ motions to dismiss. Dkt. 23. In so doing, the Court

correctly concluded that the Court does not have long-arm jurisdiction over Defendants under

D.C. Code §§ 13-423(a)(1) and (a)(4). Dkt. 24 at 3. As this Court recognized in Stephenson v.

Chao, No. CV 19-2256 (TJK), 2020 WL 122984, at *2 (D.D.C. Jan. 10, 2020), “a movant [for

reconsideration] must clear a high bar and a district court has considerable discretion in deciding

whether to grant relief.” Plaintiff fails to clear the bar here and therefore, this Court should deny

Plaintiff’s request for reconsideration.

       Citing Federal Rule of Civil Procedure 60(b), Plaintiff erroneously argues that this Court

should reconsider its Order of Dismissal based upon “mistake, inadvertence, surprise, or

excusable neglect,” or the catch-all provision, “any other reason that justifies relief.” However,

neither provision applies in this instance. As Mr. Stone asserts in his response (Dkt. 26), the

Rule 60(b)(1) “mistake, inadvertence, surprise, or excusable neglect” provision typically applies

to a lack of service of process or failure to answer, which does not apply to the present case.
          Case 1:19-cv-01573-TJK Document 29 Filed 05/15/20 Page 2 of 3



Similarly, Plaintiff’s reliance upon the Rule 60(b)(6) catch-all provision is equally unavailing

because this Court correctly held that the Court does not have long-arm jurisdiction over

Defendants. Notably, Plaintiff did not challenge the Court’s finding of a lack of personal

jurisdiction in his Motion for Reconsideration (Dkt. 25), instead opting to argue that the Court

should have transferred the case. However, as Plaintiff well knows, this Court was well within

its authority to dismiss rather than transfer Plaintiff’s meritless claim. See Corsi v. Stone, Case

No. 19-cv-324-TJK, Dkt. 20. See Naartex Consulting Corp. v. Watt, 722 F.2d 779, 789 (D.C.

Cir. 1983). Accordingly, Plaintiff’s reliance on the Rule 60 catch-all provision is also unfounded.

       WHEREFORE, Mr. Caputo respectfully requests that this Court exercise its considerable

discretion and deny Plaintiff’s Motion for Reconsideration (Dkt. 25).


Dated: May 15, 2020
       Buffalo, New York


                                                      /s/ Dennis C. Vacco
                                                      Dennis C. Vacco
                                                      Scott S. Allen, Jr.
                                                      Lippes Mathias Wexler Friedman LLP
                                                      Attorneys for Michael Caputo
                                                      50 Fountain Plaza, Suite 1700
                                                      Buffalo, New York 14202
                                                      dvacco@lippes.com
                                                      sallen@lippes.com
                                                      (716) 853-5100
         Case 1:19-cv-01573-TJK Document 29 Filed 05/15/20 Page 3 of 3



                               CERTIFICATE OF SERVICE

I hereby certify that on May 15, 2020, I electronically filed the foregoing with the Clerk of Court
using CM/ECF. I also certify that the foregoing document is being served on this day on all
counsel of record or pro se parties identified on the attached service list in the manner specified,
either via transmission of Notices of Electronic Filing generated by CM/ECF or in some other
authorized manner for those counsel or parties who are not authorized to receive electronically
Notice of Electronic filing.

                                                     Respectfully submitted,

                                                     /s/ Dennis C. Vacco
                                                     Dennis C. Vacco
                                                     Scott S. Allen, Jr.
                                                     Lippes Mathias Wexler Friedman LLP
                                                     Attorneys for Michael Caputo
                                                     50 Fountain Plaza, Suite 1700
                                                     Buffalo, New York 14202
                                                     dvacco@lippes.com
                                                     sallen@lippes.com
